Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-19 are pending.

Information Disclosure Statement
The information disclosure statement filed on 11/18/2019 and 12/16/2019 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Maeno et al. (U.S. Patent Application Publication No. 2019/0311104). With respect to claim 1, Maeno discloses an information processing device comprising:
 at least one memory storing instructions and at least one processor coupled to the at least one memory, wherein the at least one processor executes the instructions to: 
acquire first authentication information of a person; track a person from whom the first authentication information has been acquired, based on a captured image captured by an image capturing device; acquire second authentication information of a person in a person (e.g. Maeno, paragraphs 0008-0010 and 0031-41, “Entrance gate 20 acquires entering-person identification information (second identification information) of a person who enters from an ID or the like of a person entering a predetermined closed space, and authentication device 30 images the face of a person moving in the closed space, and exit gate 40 acquires exiting-person identification information of a person exiting the closed space). 
Maeno does not explicitly mention tracking and associating the first authentication and the second authentication of a same person.  However, Maeno discloses the person entering a predetermined space with first and second identification information is recorded to a reader provided in entrance opening/closing unit (e.g. Maeno, paragraphs 0034 and 0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derive the claimed feature in order to track and associate the same user entering and exiting the predetermined space.
 	With respect to claim 2, Maeno discloses the information processing device according to claim 1, wherein the at least one processor executes the instructions to:
 acquire the first authentication information of a person shown in the captured image, based on the captured image; track movement up to the predetermined place of a person from whom the first authentication information has been acquired; acquire the second authentication information of a person from an acquisition device installed in the predetermined place; and associate the first authentication information of a person tracked up 
detect that a person from whom the first authentication information has been acquired is located in the predetermined place; and associate the second authentication information of a person acquired when the person gets located in the predetermined place and the already acquired first authentication information of a person tracked up to the predetermined place (e.g. Maeno, paragraphs 0034-0039).  	With respect to claim 4, Maeno discloses the information processing device according to claim 1, wherein the at least one processor executes the instructions to: 
acquire information representing a feature of a moving behavior of a person as the first authentication information, based on the captured image; and acquire biological information of a person as the second authentication information by the acquisition device installed in the predetermined place (e.g. Maeno, paragraphs 0031-0041).  	With respect to claim 5, Maeno discloses the information processing device according to claim 4, wherein the at least one processor executes the instructions to: 


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843.  The examiner can normally be reached on 9-5 Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONGOC TRAN/Primary Examiner, Art Unit 2434